DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-5 and 7 in the reply filed on 09/10/2021 is acknowledged.
Claim 6 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, III, IV, V and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Application Status
Claim 1-5 and 7 are under examination.
Claim 6 and 8-15 are withdrawn from examination. 
Claim 1-5 and 7 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “…a surface weighted average particle size…” in claim 5, line 1 is confusing. It is not unclear the metes in bound to the term “surface weighted” correlates to the “average particle size”, in other words the limitation is directed to an average particle size however it is unclear as to what Applicant intend “surface weighted” to narrow the claim, since particle size of a mass is different that a weight of a mass; hence the claim is indefinite.
In claim 7, the recitation of “the selected particle size increases” in line 6, is not clear. It is not clear as to have the selected particle size increases to meet the limitation; hence the claim is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (US 2008/0038441 A1) and in view of Birch et al. (US 2018/0206514 A1; PCT/EP15/62556, filing date 06/05/2015).
Regarding claim 1 and 2, Kirschner discloses a method of brewing low cholesterol espresso (beverage) in a dispenser 1600 (‘441, [0004], [0101]-[0102]) wherein terpenes, are high-cholesterol oils 
Kirschner does not explicitly teach selecting coffee grounds having a particle size based on the desired terpene content. However, Birch et al. (Birch) teaches method of producing coffee beverage compositions (‘514, [0011]) comprising providing roasted coffee particles which are relatively small is easier to remove diterpenes and oils ([514, [0014], [0020]) in the particles of roasted coffee beans. Birch and Kirschner are of the same field of endeavor of coffee beverage with a desire to reduce content of diterpenes in coffee beverage composition (‘514, [0004]; ‘441, [0004]). It would have been obvious to one skill in the art to be motivated to use Birch’s providing roasted coffee particles which are relatively small is easier to remove diterpenes and oils ([514, [0014], [0020]) in Kirschner’s method to ensure a desired cholesterol oils levels in Kirschner’s espresso beverage. 
Modified Kirschner teaches providing the coffee ground in a pod cartridges (brew chamber) (‘441, [0067]) and providing an amount of pressure and incoming water flow (‘441, [0068]) into the pod cartridge (‘441, [0069]) to provide brewed beverage. 
Modified Kirschner teaches a user may make a selection via a button or control on the dispenser 1600 (‘441, [0101]). Modified Kirschner does not explicitly disclose the control is coupled to grinder (‘441, [0056]-[0057]) (coffee ground selector unit). However it would have been obvious to one of ordinary skill in the art to couple the grinder to the control on the dispenser in modified Kirschner’s method to provide a desired degree of the high-cholesterol oils, terpenes (‘441, [0091]) in the espresso (beverage) as modified by Birch’s teaching to provide coffee particles which are relatively small is easier to remove diterpenes and oils ([514, [0014], [0020]). With respect to the limitation “…such that the coffee beverage having a Brix value of greater than about 2% is provided when the volume of heated and pressured water is flowed through the coffee grounds in the brew chamber…”, as modified 
Regarding claim 3, as modified Kirschner uses like materials in a like manner as claimed, it would be expected that the coffee beverage will have the same characteristics claimed, particularly having a diterpene content of about 60 mg/l or less in modified Kirschner’s method.
Regarding claim 4, as modified Kirschner uses like materials in a like manner as claimed, it would be expected that the coffee beverage will have the same characteristics claimed, particularly having cafestol and/or kahweol content of about 60 mg/l or less in modified Kirschner’s method.
Regarding claim 5, modified Kirschner teaches the particle size distribution of around 250 microns (um) (‘441, [0058]) which is in range with the cited range of about 20.5 um or greater. 
Regarding claim 7, modified Kirschner discloses a tampering force to the coffee grounds and pressure flow (‘441, [0084]-[00889). 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792